Fourth Court of Appeals
                                   San Antonio, Texas
                                          August 6, 2019

                                       No. 04-19-00402-CR

                                          Kyle STONE,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 399th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018CR12634W
                           Honorable Frank J. Castro, Judge Presiding


                                          ORDER
         Pursuant to a plea-bargain agreement, Kyle Magee Stone pled guilty to possession of a
controlled substance. The terms of his plea bargain agreement were as follows: (1) “Class A
misdemeanor punishment with State Jail Felony Conviction under 12.44 P.C.”; (2) “Punishment
to be assessed at 90 days BCJ”; (3) “Fine $500”; (4) “There is no application for community
supervision/deferred adjudication”; and (5) “Full range of punishment if defendant doesn’t
appear at sentencing.” On March 20, 2019, the trial court sentenced Stone to eighteen months in
state jail. The judgment reflects that Stone “appeared in person with Counsel.” Appellant’s
motion for new trial, however, states that “[a]ll parties agree that Kyle Magee Stone failed to
appear on the day of sentencing.” The record, therefore, is not clear with regard to whether the
trial court sentenced Stone in accordance with the terms of his plea-bargain agreement. On
March 20, 2019, the trial court signed a certification of defendant’s right to appeal stating that
this “is a plea-bargain case, and the defendant has NO right of appeal.” See TEX. R. APP. P.
25.2(a)(2). After Stone filed a notice of appeal, the trial court clerk sent copies of the
certification and notice of appeal to this court. See id. 25.2(e). The clerk’s record, which includes
the trial court’s Rule 25.2(a)(2) certification, has been filed. See id. 25.2(d).

       “In a plea bargain case . . . a defendant may appeal only: (A) those matters that were
raised by written motion filed and ruled on before trial, (B) after getting the trial court’s
permission to appeal; or (C) where the specific appeal is expressly authorized by statute.” Id.
25.2(a)(2). We must dismiss an appeal “if a certification that shows the defendant has the right of
appeal has not been made part of the record.” Id. 25.2(d).
        This appeal will be dismissed pursuant to Texas Rule of Appellate Procedure 25.2(d)
unless an amended trial court certification showing that Stone has the right to appeal is made part
of the appellate record by September 5, 2019. See TEX. R. APP. P. 25.2(d), 37.1; Daniels v.
State, 110 S.W.3d 174 (Tex. App.—San Antonio 2003, order).

       We ORDER all appellate deadlines be suspended until further order of the court.




                                                     _________________________________
                                                     Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of August, 2019.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court